 



Exhibit 10.453

 

FIRST AMENDMENT

TO

LIMITED LIABILITY COMPANY AGREEMENT

OF

BR VICKERS ROSWELL JV MEMBER, LLC

 

THIS FIRST AMENDMENT to the Limited Liability Company Agreement (the
“Amendment”) of BR VICKERS ROSWELL JV MEMBER, LLC, a Delaware limited liability
company (the “Company”), is made as of February 15, 2017 and shall be effective
as of the 9th day of November, 2016 (the “Amendment Date”), by BRG VICKERS
ROSWELL, LLC, a Delaware limited liability company (“BRG”), and BLUEROCK SPECIAL
OPPORTUNITY + INCOME FUND III, LLC, a Delaware limited liability company (“SOIF
III”) (each, a “Member” and together, the “Members”).

 

RECITALS

 

WHEREAS, BR Vickers Roswell JV Member, LLC was duly formed on November 9, 2016
pursuant to the Delaware Limited Liability Company Law, as amended from time to
time (the “Act”).

 

WHEREAS, the initial members of the Company, BRG and SOIF III, entered into that
certain Limited Liability Company Agreement for the Company dated effective as
of November 9, 2016 (the “LLC Agreement”).

 

WHEREAS, due to a scrivener's error, the LLC Agreement erroneously referred to
SOIF III as “Bluerock Special Opportunity + Income Fund II, LLC” and “SOIF II.”

 

WHEREAS, the Members desire to amend the LLC Agreement as of the Amendment Date
to correct the scrivener’s error and otherwise on the terms and conditions set
forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the agreements and covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree that the LLC
Agreement is hereby modified and amended as set forth below. Capitalized terms
used herein without definition shall have the meanings given in the LLC
Agreement.

 

1.            All references in the LLC Agreement to “Bluerock Special
Opportunity + Income Fund II, LLC” are hereby deleted in their entirety and
replaced with the following:

 

Bluerock Special Opportunity + Income Fund III, LLC.

 

2.            All references in the LLC Agreement to “SOIF II” are hereby
deleted in their entirety and replaced with the following:

 

SOIF III.

 

3.            Section 4(a) is hereby deleted in its entirety and replaced with
the following:

 

(a)      Subject to Sections 7(d) and 7(e), the Company, and each of the Manager
and the Management Committee on behalf of the Company (as applicable), (i) shall
have and exercise all powers necessary, convenient, or incidental to accomplish
its purposes as set forth in Section 3 and (ii) subject to Section 3, shall have
and exercise all of the powers and rights conferred upon limited liability
companies formed pursuant to the Act.

 

 

 



 

4.           The last sentence of Section 5 is hereby deleted in its entirety
and replaced with the following:

 

Subject to Section 7, the Members may act by written consent.

 

5.           Sections 7(a), 7(b) and 7(c) are hereby deleted in their entirety,
and are replaced with the following:

 

(a)          Subject to Sections 7(d) and 7(e), as applicable, the business and
affairs of the Company shall be managed by or under the direction of the
Manager. The initial Manager shall be BRG. The Manager shall hold office until
such Manager’s dissolution, death or resignation. Subject to the provisions of
this Section 7 and Section 17, any successor Manager shall be appointed by a
majority of the Membership Interests. Upon exercise by BRG in its capacity as
optionee under the Option Agreement, BRG shall automatically succeed as, and
become, Manager of the Company.

 

(b)          Powers. Subject to Sections 3, 7(d) and 7(e), the Manager shall
have the power to do any and all acts necessary, convenient or incidental to or
for the furtherance of the purposes described herein, including all powers,
statutory or otherwise. Subject to Sections 3, 7(d) and 7(e), the Manager has
the authority to bind the Company.

 

(c)          Manager as Agent. To the extent of its powers set forth in this
Agreement and subject to Sections 7(d) and 7(e), the Manager is an agent of the
Company for the purpose of the Company’s business, and the actions of the
Manager taken in accordance with such powers set forth in this Agreement shall
bind the Company.

 

6.          A new Section 7(e) is hereby added to the LLC Agreement, and shall
read as follows:

 

(e)         Management Committee. BRG and SOIF III hereby establish a management
committee (the “Management Committee”) and, subject to Section 7(d), grants to
the Management Committee the sole and exclusive right, power and authority to
make, approve or disapprove all Major Decisions (as hereinafter defined) on
behalf of the Company. The Management Committee may appoint individuals to act
its behalf pursuant to this Section 7(e), with such titles and authority as
determined from time to time by the Management Committee.

 

 (i)        For purposes of this Agreement, “Major Decision” means any decision
for the Company to take, or refrain from taking, any action or incurring any
obligation with respect to the following matters (or the effectuation of any
such action or obligation):

 

(A)     any merger, conversion or consolidation involving the Company or any
subsidiary or the sale, lease, transfer, exchange or other disposition of all or
substantially all of the Company’s assets or all of the interests of the Members
in the Company, in one or a series of related transactions;

 

(B)      any liquidation, dissolution or termination of the Company or any
subsidiary;

 

 

 



 

(C)      giving, granting or undertaking any options, rights of first refusal,
deeds of trust, mortgages, pledges, ground leases, security or other interests
in or encumbering any real property owned by BR Vickers Roswell, LLC (such real
property, collectively, the “Property”), any portion thereof or any other
material assets;

 

(D)     selling, conveying or effecting any other direct or indirect transfer of
the Property, any subsidiary or other material asset of the Company or any
portion thereof or the entering into of any agreement, commitment or assumption
with respect to any of the foregoing;

 

(E)      acquiring, directly or through any subsidiaries, by purchase, ground
lease or otherwise, any real property or other material asset or the entry into
of any agreement, commitment or assumption with respect to any of the foregoing,
or the making or posting of any deposit (refundable or non-refundable);

 

(F)      taking any action by the Company or any subsidiary that is reasonably
likely to result in any Member or any of its affiliates having individual
liability under any so called “bad boy” guaranties or similar agreements
provided to third party lenders in respect of financings relating to the
Company, its subsidiaries or any of their assets which provide for recourse as a
result of willful misconduct, fraud or gross negligence or failure to comply
with the covenants or any other provisions of such “bad boy” guaranties;

 

(G)      institute or settle any Company or subsidiary legal claims in excess of
$50,000;

 

(H)      employ, enter into any contract with (or materially modify any contract
with), or otherwise compensate, directly or indirectly, the Manager or any
affiliate of the Manager;

 

(I)       amend, modify, recast, refinance or replace any financing to which the
Company or a subsidiary is a party or which encumbers the Property or any
portion thereof;

 



(J)       incur on behalf of the Company or a subsidiary during any year any
capital expenditures in excess of $50,000;

 

(K)      make any loan to any Member, except as expressly provided for in this
Agreement; or

 

(L)      cause or permit the Company or a subsidiary to file for or fail to
contest a bankruptcy proceeding, or seek or permit a receivership or make an
assignment for the benefit of its creditors.

 

 

 



 

 (ii)      The Management Committee shall consist of four (4) individuals
appointed to act as “representatives” of the Member that appointed him or her
(the “Representatives”) as follows: (a) BRG shall be entitled to designate two
(2) Representatives to represent BRG; and (b) SOIF III shall be entitled to
designate two (2) Representatives to represent SOIF III. The initial
Representatives of BRG shall be Christopher J. Vohs and Michael. L. Konig. The
initial Representatives of SOIF III shall be Jordan Ruddy and James G. Babb. BRG
and SOIF III each represents, warrants and covenants that the Representatives
designated by them have, and shall at all times have, the full power and
authority to make decisions and vote as a member of the Management Committee,
and that such Representatives’ votes as members of the Management Committee will
be binding on each of them and any transferee of all or a portion of their
Interest; unless and until such time as BRG or SOIF III or their transferee
notifies the other Member of a change in a Representative, after which time this
sentence shall apply only with respect to the replacement Representative.

 

 (iii)     Each member of the Management Committee shall hold office until
death, resignation or removal at the pleasure of the Member that appointed him
or her. If a vacancy occurs on the Management Committee, the party with the
right to appoint and remove such vacating Representative shall appoint his or
her successor. A Member shall lose its right to have Representatives on the
Management Committee, and its Representatives on the Management Committee shall
be deemed to be automatically removed, as of the date on which such Member
ceases to be a Member or as otherwise provided in this Agreement. If either BRG
or SOIF III, or any affiliate thereof (any such party, for purposes of this
Section 7(e), the “Transferor Party”), transfers all or a portion of its
interest to any affiliate thereof pursuant to Section 16 hereof, which affiliate
is thereafter admitted as a Member pursuant to Section 18 hereof, such affiliate
(the “Transferee Affiliate”) shall automatically, and without any further action
or authorization by any Member, succeed to the rights and powers of BRG or SOIF
III (or the applicable Transferee Affiliate) under this Section 7(e) as may be
agreed to between the Transferor Party, on the one hand, and the Transferee
Affiliate to which the interest is being transferred, on the other hand,
including the shared or unilateral right to appoint the Representatives that the
Transferor Party was theretofore entitled to appoint pursuant to Section
7(e)(ii) hereof.

 

 (iv)     The only Representatives required to constitute a quorum for a meeting
of the Management Committee shall be one (1) Representative appointed by BRG and
one (1) Representative appointed by SOIF III; provided, however, that if SOIF
III has not appointed at least one (1) Representative to the Management
Committee at the time of such meeting (for example, if each SOIF III
Representative has been removed and not replaced), then a quorum for a meeting
of the Management Committee shall be one (1) Representative appointed by BRG.
Each of the two (2) Representatives appointed by BRG shall be entitled to cast
two (2) votes on any matter that comes before the Management Committee, and each
of the Representatives appointed by SOIF III shall be entitled to cast one (1)
vote on any matter that comes before the Management Committee. Approval by the
Management Committee of any matter shall require the affirmative vote (including
votes cast by proxy) of at least a majority of the votes of the Representatives
then in office voting at a duly held meeting of the Management Committee.

 

 

 



 

 (v)      Any meeting of the Management Committee may be held by conference
telephone call, video conference or through similar communications equipment by
means of which all persons participating in the meeting can communicate with
each other. Participation in a telephonic and/or video conference meeting held
pursuant to this Section 7(e) shall constitute presence in person at such
meeting.

 

 (vi)     Any action required or permitted to be taken at a meeting of the
Management Committee may be taken without a meeting, without prior notice and
without a vote if a consent or consents in writing, setting forth the action so
taken, shall be signed by the Representatives having not less than the minimum
of votes that would be necessary to authorize or take such action at a meeting
at which all Representatives entitled to vote thereon were present and voted.
All consents shall be filed with the minutes of the proceedings of the
Management Committee.

 

 (vii)    Except as otherwise expressly provided in this Agreement, none of the
Members or their Representatives (in their capacities as members of the
Management Committee only) shall have any duties or liabilities to the Company
or any other Member (including any fiduciary duties), whether or not such duties
or liabilities otherwise arise or exist in law or in equity, and each Member
hereby expressly waives any such duties or liabilities; provided, however, that
this Section 7(e)(vii) shall not eliminate or limit the liability of such
Representatives or the Members (A) for acts or omissions that involve fraud,
intentional misconduct or a knowing and culpable violation of law, or (B) for
any transaction not permitted or authorized under or pursuant to this Agreement
from which such Representative or Member derived a personal benefit unless the
Management Committee has approved in writing such transaction in accordance with
this Agreement; provided, further, however, that the duty of care of each of
such Representatives and the Members is to not act with fraud, intentional
misconduct or a knowing and culpable violation of law. Except as provided in
this Agreement, whenever in this Agreement a Representative of a Member and/or a
Member is permitted or required to make a decision affecting or involving the
Company, any Member or any other person, such Representative and/or such Member
shall be entitled to consider only such interests and factors as he, she or it
desires, including a particular Member’s interests, and shall, to the fullest
extent permitted by applicable law, have no duty or obligation to give any
consideration to any interest of or factors affecting the Company or any Member.

 



 

 

 

The LLC Agreement, as amended, remains in full force and effect, unmodified
except as specifically set forth herein. In the event of any conflict between
the provisions of this Amendment and the provisions of the LLC Agreement, the
provisions of this Amendment shall govern and control. This Amendment shall be
governed by the laws of the State of Delaware.

 

[Remainder of page intentionally left blank. Signature page follows.]

 

 

 

 

IN WITNESS WHEREOF, the Members have executed this Amendment to be effective as
of the Amendment Date set forth above.

 

  MEMBERS:       BRG VICKERS ROSWELL, LLC,   a Delaware limited liability
company         By: Bluerock Residential Holdings, L.P.,     a Delaware limited
partnership   Its: Sole Member

 

    By: Bluerock Residential Growth REIT, Inc.,       a Maryland corporation    
Its: General Partner               By: /s/ Michael L. Konig       Name: Michael
L. Konig       Title: Chief Operating Officer, Secretary and General Counsel

 

  BLUEROCK SPECIAL OPPORTUNITY + INCOME FUND III, LLC,   a Delaware limited
liability company         By: BR SOIF III Manager, LLC,     a Delaware limited
liability company   Its: Manager

 

    By: /s/ Jordan Ruddy     Name: Jordan Ruddy     Title: Authorized Signatory



 

 

  

